                                                             United States District Court
                                                                 Southern District of Texas

                                                                    ENTERED
                 IN THE UN ITED STATES DISTRICT COURT               April 12, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                 David J. Bradley, Clerk
                            HOUSTON DIVISION



GHASSM   ADNAN HADl ,

                 Plaintiff,



KIRSTJEN NIELSEN , SECRETARY ,            CIVIL ACTION NO . H -17-2370
U .S . DEPARTMENT OF HOMELAND
SECURITY and MARK SIEGL ,
FIELD OFFICE DIRECTOR , U .S .
CITIZENSHIP & IMMIGRATION
SERVICES ,

                 Defendants .


                     MEMOKAHRUM OPINION AND ORD ER


     Plaintiff Ghassan Adnan Hadi (''plaintiff'' or uHadi'') filed

this action on August           2017, against Kirstjen Nielsen, the
Secretary of the United States Department of Homeland Security , and

Mark Siegl, a Field Office Director for United States Citizenship &

Immigration Services (uDefendants'') seeking de novo review of his
denied application for naturalization . Pending before the court is

Defendants' Motion for Summary Judgment (''Defendants' MSJ'') (Docket
Entry No. 24).      For the reasons explained below , Defendants' MSJ
will be granted .


               1.    Factual and Procedural Backlround

     Hadi applied for naturalization by subm itting a form N -400,

Application   for     Naturalization   C'N-400'$   to   United       States
Citizenship and Immigration Services I'AUSCIS''I on November 22,
2013, on the basis of hav ing been a Lawful Permanent Resident for

at least five years x    Hadi was interviewed by Immigration Service

Officer Nancy Kugler C'ISO Kuglerr') on August                   2014.2
Kugler placed    Hadi under oath       and   conducted    and    recorded   an

administrative hearing on his application .?

     On January l3, 2015, USCIS denied Hadi's naturalization

app lication because he failed to demonstrate that he had been a

person of good moral character during the statutory period .4 USCIS

based this finding on false statements made by Hadi to ISO Kugler

during his naturalization interv iew . USCIS found that Hadi failed

to disclose that he had used several other names in the past .

USCIS also found that Hadi provided inconsistent testimony about

his (and his family's) service               the Iraqi military and
connection to the Ba 'ath Party , which was affiliated with the




     lsee USCIS File No. AXXXXXXXX, Subject Ghassan Adnan Hadi
(nHadi's USCIS Fi1e''), Exhibit A to Defendants' Appendix in Support
of Motion for Summary Judgment CADefendants' Appendix'o , Docket
Entry No. 25, pp . 230-39 (The page numbers used to identify
documents in Hadi's USCIS File are the page numbers handwritten in
the bottom right-hand corner and not the page numbers listed on
CM/ECF.).
     2See   Transcript    dated     August    25 ,   2014 ,   N -400   Hearing
(uTranscript of Hearing with ISO Kugler'o , Exhibit B to Defendants'
Appendix, Docket Entry No . 25-1, p . 2 ln . 2-11 Epage and line
numbers correspond to the page and line numbers on the hearing
transcript and not the page numbers listed on CM/ECF.)
     3See id . at 3 ln . 12 -21 .

     4see Hadi's USCIS File , Exh ibit A to De fendants' Appendix ,
Docket Entry No . 25, pp . 62-66 .
totalitarian     regime     of   Saddam    Hussein .s      Accordingly ,      USCIS

determined that Hadi had given             Bfalse testimony            to obtain an

imm igration    benefit'' at     his    naturalization      interv iew     and   was

therefore statutorily barred from being found to be a person of good

moral character.6 See 8 U .S .C.           1l0l(f) (6) (''No person shall be
regarded as, or found to be , a person of good moral character who,

during the period for which good moral character is required to be

established is , or was--              one who has given false testimony for

the purpose of obtaining any benefits under this chapter .

     Hadi filed a timely adm inistrative appeal in February of

2015 .7   On July           2015 , Hadi appeared before ISO Donna Jones

(%AISO Jones'') for an interview in connection with his appeal. ISO
Jones placed      Hadi under      oath    and   conducted        and    recorded an

administrativ e hearing .8       The record ing of Hadi's interv iew with

ISO Jones ended abruptly while ISO Jones was still questioning

Hadi .g   On April 4, 2017, USCIS reaffirmed its January 15, 2015,


     ssee id . at 66 .

     6See id .

     7See Hadi's USCIS File (Form N-336 Request for a Hearing on a
Decision in Naturalization Proceedings), Exhibit A to Defendants'
Appendix , Docket Entry No . 25 , pp . 57-61 .
     8see      Transcript     dated     July    14 ,    2015 ,    N -336    Hearing
(uTranscript of Hearing with ISO Jonesro , Exhibit C to Defendants'
Appendix, Docket Entry No. 25-1, p . 2 1n. 2 - p . 3 1n . 17 Epage and
line numbers correspond to the page and line numbers on the hearing
transcript, not the page numbers listed on CM/ECF).
     gsee id . at 26 . The parties provide no exp lanation as to why
a complete transcrip t of Hadi's interview with ISO Jones is
unavailable . Becau se it is possib le that Hadi could have clarified
                                                                   (continued- .)
denial of Hadi's N -400 on the ground that Hadi failed to establish

that he was a person of good moral character x o

      Hadi filed this action on August                2017, seeking de novo

review of his denied application for naturalization x l Defendants'
MSJ argues that Hadi ''cannot as a matter of 1aw establish that he

was and continues to be a person of good moral character during the

requisite period , and has otherwise failed to create a genuine

dispute of material fact as to whether he has met his burden of

demonstrating good moral character .''lz


                      II .    SlAmmarv Judcm ent Standard

      Summary judgment is appropriate if the movant establishes that
there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law. Fed.               Civ.   56(a)
Disputes about material facts are genuine uif the evidence is such

that a reasonable jury could return a verdict for the nonmoving
party .''     Anderson v . Libertv Lobby , Inc w                  2505 , 2510


      gl- .continued)
initially false statements made during his interview with ISO Jones
after the recording stopped , the court did not rely on false
statements made by Hadi to ISO Jones in determining whether Hadi
was statutorily barred from establishing that he is of good moral
character .

     losee Hadi's USCIS File , Exhibit A to Defendants' Appendix ,
Docket Entry No . 25, pp . 2-6 .
      llsee    Plaintiff 's    Original   Complaint    for   Declaratory   and
Injunctive Relief, Docket Entry No . 1, pp . 1-2 .
      l2see Defendants ' MSJ , Docket Entry No . 24 , p . 1 .
(1986). The moving party is entitled to judgment as a matter of
law if uthe nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has

the burden of proof .''   Celotex Corp . v . Catrett , 106 S . Ct . 2548,

2552 (1986)

       A party moving for summary judgment ''must 'demonstrate the
absence of a genuine issue of material fact,' but need not neqate

the elements of the nonmovant's case .'' Little v . Liguid A ir Corp .,

   F.3d 1069, 1075 (5th Cir. 1994) (en banc) (per curiam ) (quoting
Celotex,          Ct. at 2553).    uIf the moving party fails to meet
this initial burden , the motion must be denied , regardless of the

nonmovant's response v'' Id . If the moving party meets this burden ,

Rule 56 (c) requires the nonmovant to go beyond the pleadings and
show   by   affidavits , depositions, answers     to   interrogatories,

admissions on file , or other admissible evidence that specific

facts exist over which there is a genuine issue for trial.         Id .

       In review ing the ev idence uthe court must draw all reasonable

inferences in favor of the nonmoving party , and          may not make

cred ibility determinations or weigh the ev idence .''        Reeves v .

Sanderson Plumbing Products, Incw 120 S. Ct. 2097, 2110 (2000).
The court resolves factual controversies in favor of the nonmovant,

''but only when there is an actual controversy , that is, when b0th

parties have submitted ev idence of contradictory facts .'' Little,

   F .3d at 1075 .


                                   -
                                       5-
                          111 .   Applicable Law

     Under 8 U.S.C . 5 1421 (c) the district court reviews USCIS'S
decision to deny a naturalization application de novo . Aparicio v .

Blakeway , 302 F.3d 437, 445 (5th Cir . 2002).             An applicant for
naturalization   must   satisfy     certain   statu tory    and   regulatory

requirements .   See , e .q ., 8 U .S .C . 55 1101, 1427, 1429, 1430;

8 C .F .R . 55 310 , 312 , 316. The applicant for naturalization ''shall

bear the burden of establishing by a preponderance of the evidence

that he or she meets a11 of the requirements for naturalization .''

  C.F.R.     316 .2(b).    Because citizenship once granted cannot
lightly be taken away , '''doubts should be resolved in favor of the

United States and against the claimant .'''            Berenyi v . District

Director . Imm igration and Naturalization Serv ice , 87 S . Ct . 666,

    (1967). When an applicant fails to show that he has met a11
statutory requirements for becoming a naturalized citizen , summary

judgment for the government may be appropriate. Chan v. Gantner,
464 F.3d 289, 295-96 (2d Cir . 2006); see also Kariuki v . Tarango,
7O9 F.3d 495, 503 (5th Cir. 2013) (holding that a ''hearing de novo''
within the meaning      of the    INA    encompasses    review    on   summary

judgment under Federal Rule of Civil Procedure 56).
     To be eligib le for naturalization under 8 U .S .C . 5 1440, an

applicant must demonstrate that he 'lhas been and still is a person

of good moral character'' during the five years prior to the

submission of h is application for naturalization , and continuing


                                    -
                                        6-
throughout the naturalization process.                    8 U .S .C. 5 1427 (a)
8 C.F.R . 55 316.10 (a)(1), (a) (2). Certain statutory bars preclude
a finding of good moral character. See 8 U .S.C. 5 110l (f). One of

the statutory bars mandates that ulnlo person shall be regarded as,
or found to be, a person of good moral character who, during the

period   for   which    good   moral     character        is      required     to    be

established , is or was          one who has given false testimony for

the purpose of obtaining any benefits under'
                                           ' the Immigration and

Nationality Act (UINA'')       8 U .S .C .         1101(f)(6)       ''Testimony'' is
limited to oral statements made under oath and does not include

other types of m isrepresentations or concealments, such as false

statements on documents or statements not made under oath . Kunqys

v . United States, 108 S. Ct. 1537, 1551 (1988).                        The false
information need not have been material to trigger the statutory

bar. Id . at 1552. For the statutory bar in 5 1l01(f)(6) to apply,

the dishonest statements need only be made with the subjective
intent of obtaining an imm igration benefit .              Id .

     Even   if   an    applicant    is       not    statutorily       barred        from

demonstrating that he is a person of good moral character under

  1l01(f)        5 110l (f) also contains a ucatch-all'' provision :
uThe fact that any person is not within any of the (statutorily
barredq classes shall not preclude a finding that for other reasons
such person is or was not of good moral character .''                     8 U .S .C .

   1l01 (f).           determining whether           an   applicant meets the

requirement of the catch-all provision, the adjudicator must

                                    -   7-
consider a11 of the petitioner's evidence on factors relevant to

the determination of good moral character . United States v . Danq ,

488   F.3d   1135,   1139   (9th       Cir.   2007).   Moral   character
determinations are made on         a   ucase-by -case basis taking into

account the elements enumerated in this section and the standards

of the average citizen in the community of residence .''       8 C .F .R .

5 316.l0(a) (2).

                            IV . Analvsis

      Defendants argue that they are entitled to summary judgment
because Hadi is statutorily barred from establishing that he is a

person of good moral character under 5 1101 (f)(6). Alternatively,
Defendants argue that even         Hadi is not statutorily barred from

establishing good moral character, Hadi cannot meet his burden of

proof to demonstrate that he is of good moral character under

ï 1l01(f)'s catch-all provision.

      For summary judgment to be appropriate, Defendants must show
that there are no genuine disputes of material fact as to Hadi's

inability to demonstrate that he is of good moral character .          If

Defendants satisfy this in itial burden , Hadi must show through

admissible evidence that disputed fact issues remain . See Kariuki,

709 F.3d at 505 (u lElvidence of Kariuki's prior bad conduct was
relevant to ruling on his naturalization application , and Kariuki

needed to rebut it with sufficiently probative evidence of good

present conduct to survive summary judgment.'o .
A.    False Testimony

      Defendants      cite   two   categories          false   testimony   that

statutorily bar Hadi from           prov ing that he       is of good moral

character:       (1) Hadi failed to disclose a1l of his names in his
interview with ISO Kugler , and                Hadi made false and m isleading

statements regarding h is and his family 's affiliation with the

Ba 'ath Party and the Iraqi military to ISOS Kugler and Jones .

Because Hadi bears the burden of proving that he is of good moral

character , Hadi bears the burden of showing that he did not testify

falsely . See Berenyi, 87 S.              at 671 ('%EI)t has been universally
accepted that the burden is on the alien applicant                   show his

eligibility for citizenship in every respect.'')

             Hadi's Names and A liases

      The N-400 instructs :        ''If you have ever used other names ,

prov ide them below .''l3     Hadi left this section blank .l4         In his

naturalization interview , ISO Kugler asked Hadi if he had ever used

any name othe r than uGhassan Adnan Hadi ,'' to which Hadi responded
''No /
     ' ma 'am .',15




     l3See Hadi 's USCIS File , Exhibit             to Defendants ' Appendix ,
Docket Entry No . 25, p . 230 .

     l4see id. (showing only ISO Kugler's handwritten notation from
Hadi's interview stating nnone used'z).
     l5see Transcript of Hearing with ISO Kugler , Exhibit B
Defendants' Appendix , Docket Entry No . 25-1, p . 2 1n . 2-11 .
                                      -   9-
     The parties do not dispute that Hadi 's interview with ISO

Kugler constitutes ''testimony'' under 5 110l (f)(6)      Defendants
argue that this testimony was false because Hadi had used other

names . When Hadi app lied for refugee status , he submitted forms to

USCIS in which he represented that in addition to using the name

uGhassan Adnan Hadiy'' he also used several other names , including :

Gassan Adnan ; Ghassan Adman Hadi; Ghassan Adnan Hadi Tofan A 1

Fayadh; and Gassan Al Fayadh x6 Hadi argues that the testimony he

gave to ISO Kugler was not false because the various names cited by

Defendants are merely other forms of his Arab ic name . Hadi argues

that any misinterpretation or failure to disclose the other names

in the interview was not the result of intentional deception and

that he did not omit the names w ith the intent of obtaining an

imm igration benefit .l7

      In order for 5 1101 (f) (6)'s statutory bar to apply, Hadi must

have denied using another name with the subjective intent to obtain
an immigration benefit . There is no evidence that Hadi's response

to ISO Kugler 's question about his 'ïother names'' was made with the

requisite intent . Defendants do not argue that knowledge of Hadi 's


     l6See Hadi 's USCIS File , Exhibit A to Defendants ' Appendix ,
Docket Entry No . 25-1 , p . 300 .
     UHadi also argues that he had already disclosed the prior
forms of his name to USCIS during other parts of the immigration
process . However , this is not relevant to the inquiry of whether
he gave false testimony at his interv iew w ith ISO Kugler . Section
1101(f)(6) is not concerned with the substance of the false
testimony , but rather the fact that the applicant gave false
testimony .
other names would have impacted his application for naturalization .

On the record before the court it is plausible that Hadi 's answer

was   the    result       an   oversight          instead   of   an    intentional

misrepresentation .     The court therefore finds that Hadi is not

statutorily barred from        establishing good moral character for

neglecting to disclose his other names because genuine issues of

fact remain as to whether Hadi did so with the intent to obtain an

immigration benefit .


            Affiliation    With     Ba 'ath       Political    Party     and    Iragi
            M ilitarv

      Defendants argue that because Hadi's statements regarding his

affiliation with the Ba 'ath Party are contradictory , some of his

statements    must    necessarily     be        false .     Defendants     rely    on

inconsistencies between Hadi's written subm issions to USCIS and his

testimony before ISOs Kugler and Jones to show that he testified

falsely . However , false statements made in written submissions are

not l'false testimony'' within the meaning of 5 1l01(f) (6) -- Hadi is
only statutorily barred under 5 1101(f) (6) if a statement he made to
ISO Kugler or ISO Jones under oath is false .                    Inconsistencies

between Hadi's oral and written testimony alone , therefore, are not

sufficient to warrant app lication of the statutory bar .                      Only a

false oral statement under oath will give rise to the statutory bar .

      Defendants argue that Hadi provided false testimony because of

the conflicting nature of some statements made by Hadi during his

naturalization interviews .       While some of the statements made by

Hadi to ISOs Kugler and Jones are contradictory , Hadi timely

                                     -
                                         11 -
corrected   his     responses     to       some   of    their    inqu iries .    See

Ruiz-Del-cid v . Holder, 765 F.3d 635, 64l                        (6th Cir. 2014)
(uAccording    to     the    BIA's         longstanding         interpretation   of

(5 1101(f)(6)'s false testimony exclusion), applicants who gave
false testimony but corrected their testimony voluntarily and prior

to exposure or threat of imminent exposure may still be persons of

good moral character.'') (citing Matter of M- , 9 1. & N . Dec. 118,
119 (BIA 1960)). For example, ISO Kugler asked Hadi whether he had
ever served in the Iraqi military , and Hadi rep lied ''No , ma 'am .''l8

Later in the interview , Hadi corrected that he served in the Iraqi

military xg Contradictions such as this that Hadi timely corrected

cannot support the application of 5 1101 (f)(6)'s statutory bar .
     However , Hadi made at least one false statement to ISO Kugler

in his naturalization interv iew that he failed to correct .                     ISO

Kugler asked Hadi whether he had                  ''ever been     a member of or

associated in any way w ith any organization , association , fund ,

foundation ,   party ,   club ,   society ,        or   similar     group        the

United States or any other p1ace .''20 Hadi responded ''No , ma 'am .''2l

While Hadi mentioned later in the interview that he believed the




     l8see Transcript of Hearing with ISO Kugler , Exhibit B
Defendants' Appendix , Docket Entry No . 25-1, p . 29 ln . 16-17 .
     19see id . at 30 ln . 6-8 .

     20see id . at 19 ln . 15-19.

     2lsee id . at 19 ln .
                                       -
                                           12 -
Ba'ath Party to be responsible for h is father 's death ,22 he never

acknowledged h is own membership in that organization . USCIS cited

Hadi's failure to disclose his affiliation with the Ba'ath Party to

ISO Kugler in its Decision as                basis for deny ing his application

for naturalization .z3

     When Hadi denied being affiliated with a 'lparty'' despite his

prior   involvement     with    the   Ba'ath         Party ,   he   provided   false

testimony .   In light of the Un ited States' interest in carefully

examining applicants affiliated with Saddam Hussein 's regime , it is

reasonable to conclude that Hadi was aware that his affiliation

with the Ba'ath Party could negatively affect his app lication for

naturalization .   He therefore had an interest in downplay ing his

involvement with the Ba 'ath Party .                Hadi provides no explanation

for his failure to disclose th is information to ISO Kugler . While

Hadi prov ided detail on his membership and involvement with the

Barath Party in previous app lications submitted to USCIS and in his

later interv iew w ith ISO Jones, he did not disclose h is affiliation

with the Ba 'ath Party during his application for naturalization

until after his N-400 was rejected by USCIS.                        is not relevant
that USCIS may have been aware of Hadi's affiliation with the

Ba'ath Party -- 5 1101 (f) (6) is concerned not with the substance of



     22see id . at 29          14-15 .

     23See Hadi's USCIS File , Exhibit A to Defendants' Appendix ,
Docket Entry No . 25-1 , pp . 69-70 .
                                         -   13 -
false testimony , but the fact that an applicant provided false
testimony .

       Only one false statement under oath with the intent to obtain

an    immigration   benefit    is    required         for    the   application   of

5 1101(f)(6)'s statutory bar.                   Because Hadi provided        false
testimony to ISO Kugler with the intent to obtain the benefit of

naturalization , Hadi is statutorily barred from demonstrating that

he is of good moral character .


B.     Section l10l (f)'s Catch-All Provision
       Defendants   argue     that   even        if    the    statutory   bar

     1l01(f)(6) is inapplicable, Hadi is still unable to meet his
burden of proof to show that he is of good moral character .

Defendants argue that Hadi engaged in a pattern of dishonest

behavior   warranting   a     finding     that he       is not     of good moral

character under 5 1101 (f)'s catch-all provision. In his Response,
Hadi argues that he has always been honest about his relationship

with the Ba 'ath Party .        Examples found in Hadi's USCIS file ,

however , demonstrate otherwise .

       Hadi's USCIS file contains several conflicting statements .

is impossible for all of the statements made by Hadi in connection

with his applications for refugee status , lawful permanent resident

status, and naturalization to be true . For example , when asked by

                                     -   14 -
ISO Jones if he attended Ba zath Party meetings, Hadi first stated

uNo , no meetings, ma 'am .f'21   Later in the same interv iew , Hadi

admitted that he attended one meeting per month .25    When apply ing

for refugee status , Hadi admitted that he was a member of the

Ba'ath Party but stated that he did not attend any meetingsx6

During an interview in conjunction with his refugee status
application in 2008, however , Hadi said b0th that he uattended

weekly meetings'' and attended meetings neither once or twice a

month .''27 In response to an interrogatory in Connection With this

action , Hadi stated that he nattended meetings every one or two

weeks .''28 Hadi's USCIS file contains other sim ilar conflicts, most

relating to his affiliation w ith the Ba 'ath Party and the Iraqi

mi1itary .29 Hadi's form N -400 also contains false statements . For


     24See Transcript of Hearing with ISO Jones, Exh ibit C
Defendants' Append ix , Docket Entry No . 25-1, p . 25 ln . l5 .
     25see id . at 26 ln .

     26see Hadi's USCIS File (Form 1-590, Registration for
Classification as Refugee), Exhibit A to Defendants' Appendix,
Docket Entry No . 25-1 , pp . 287, 290 .
     27see Hadi's USCIS File , Exhibit A to Defendants' Appendix ,
Docket Entry No . 25-1, pp . 431-32 .
     28see Responses to Interrogatories, Exhibit D to Defendants'
Appendix , Docket Entry No . 25-1, pp . 10-11 .
     Mcompare Hadi 's USCIS File, Exhibit A to Defendants ' Appendix ,
Docket Entry No . 25-1, p . 290 (stating that Hadi said he was
classified as a uSupporter ,'' the first level of membership in the
Ba'ath Party), with Responses to Interrogatories, Exhibit D to
Defendants' Appendix, pp . 10-11 (Hadi claimed he was the second
                                                   (continued- .)
                                  -   15 -
example,   Hadi   denied     being   a     member   of   any   ''organization ,

association , fund   foundation , party , club , society or similar

group ,'' despite his involvement in the Ba 'ath Party .30 Hadi also

failed to disclose previously used nam es .3l

     Hadi bears the burden of proving that he is currently (and has

been for the statutory period) a person of good moral character.
Hadi has failed to raise a genuine dispute of material fact as to

whether he is a person of good moral character under 5 11O1 (f).

                        V.    Conclusion & Order

     Hadi is statutorily barred from satisfy ing his burden of proof

to show that he is of good moral character because he provided

false testimony with the subjective intent of obtaining an
immigration benefit .      In addition , regardless of whether Hadi is

statutorily barred from establishing that he is of good moral

character under 5 1101(f)(6), the totality of the evidence shows
that Hadi will not be able to satisfy his burden to prove that he




     zgt...continued)
level of uNasir'' in the Ba'ath Party).
     30see Hadi's USCIS File , Exhibit A to Defendants' Appendix ,
Docket Entry No . 25-1 , p . 236.

     Hcompare id . (Form G-325C) at 300 (listing aliases Gassan
Adnan; Ghassan Adman Hadi ; Ghassan Adnan Hadi Tofan A l Fayadh ; and
Gassan A1 Fayadh), with id. at 230 (claiming no additional names).
                                     -
                                         16-
is of good moral character under 5 1101 (f). Defendants' Motion for

Summary Judgment (Docket Entry No. 24) is therefore GRANTED .
    SIGNED at Houston , Texas, on this 12th day of April , 2019.




                                            2* SIM LAKE
                                     UNITED STATES D ISTRICT JUDGE
